Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  acronyms “ ITS “ and “ EAS “ must be spelled out .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doggart et al. (US 2019/0306680) in view of Nguyen et al. (US 2020/0137536).
Regarding claims 1, 8, Doggart teaches a method of receiving an ITS message by a V2X communication device (i.e., an intelligent transport system (ITS) using V2X technologies to transmit/receive message/information/data [0005]-[0007], [0058], the method comprising: accessing a communication channel (CCH) (i.e., channel is necessary for at least synchronization, and identity in: the convoy invitation message may be sent via multiple communication channel options such as a mobile telecommunications network (e.g. a 2G/3G/4G or LTE network) or via a direct vehicle-to-vehicle broadcast system [0005]-[0007], emergency alert notification [0054]); receiving a first ITS message including EAS information via the communication channel (i.e., receiving convoy data messages required to maintain the vehicle convoy [0036], [0038], [0054]-[0056]); and obtaining the EAS information from the first ITS message ([0054]-[0056]), wherein the first ITS message includes a rich media information field including information about rich media associated with the EAS information, and wherein the rich media information field includes transmission type information indicating a transmission type of data of the rich media and channel information indicating an ITS channel via which the data of the rich media is transmitted (i.e., convoy messages ("convoy data messages") to the other convoy vehicles and may comprise multimedia messages (such as voice and picture messages) along with data such as terrain response configuration settings for vehicle 20a, control speed data; control speed variation data, wade data, vehicle wheel articulation data, wheel slip data, location data, tyre pressure information etc [0056], [0065]-[0066]).
Doggart does not specifically access a control channel. However, the preceding limitations is known in the art of communications. Nguyen teaches using control channel to transmit information in advanced wireless communication transmitting, from the first V2X-UE and to the one or more second V2X-UEs control channel information identifying a portion of a data pool allocated for V2X intention data ([0022], [0058], [0068], [0080]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Doggart within the system of Nguyen in order to receive instant feedback when required and enable vehicle to accurately predict traffic.
Regarding claims 2, 9, Doggart in view of Nguyen teaches all the limitations above. Doggart further teaches when the transmission type is a first transmission type indicating that the data of the rich media is transmitted in the first ITS message, the method further comprises obtaining the data of the rich media from the first ITS message (i.e., Convoy data messages may comprise multimedia content such as video and/or audio content [0015]-[0016] corresponding to V2V communication which is an important part of intelligent transport system).
Regarding claims 6, 13, Doggart in view of Nguyen teaches all the limitations above. Doggart further teaches the rich media information field further includes content type information indicating a type of content transmitted via the rich media and access type information indicating a type of access technology for transmission or reception of the data of the rich media (i.e., indication of a preferred communication channel for receiving convoy data messages [0010]-[0012]).
Regarding claim 7, 14, Doggart in view of Nguyen teaches all the limitations above. Doggart further teaches the first ITS message further includes an EAS field providing summary information used to quickly receive the EAS information, and wherein the EAS field includes message type information indicating a type of the EAS information, event type information indicating a type of an event associated with the EAS information, emergency information indicating an emergency of the event, or risk information indicating a risk of the event ([0049], [0054]-[0055]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nylander et al. (US 2020/0053527).
Regardin claims 1, 8. Nylander teaches a method of receiving an ITS message by a V2X communication device (i.e., cooperative Intelligent Transport Systems (C-ITS) to transfer information between part systems for improve safety, productivity, and environmental performance [0033] corresponding to Vehicle-to-vehicle V2V allowing vehicles to communicate with each other), the method comprising: accessing a control channel (CCH) (i.e., to broadcast ITS message [0066]); receiving a first ITS message including EAS information via the control channel (i.e., receiving a first ITS message [0047], [0066]-[0069]); and obtaining the EAS information from the first ITS message (i.e., within message transmitted by the DENM [0040], [0047]), wherein the first ITS message includes a rich media information field including information about rich media associated with the EAS information, and wherein the rich media information field includes transmission type information indicating a transmission type of data of the rich media and channel information indicating an ITS channel via which the data of the rich media is transmitted (i.e., can receive events from the vehicle system, display that on a dashboard, or forward information to other vehicles 4 or RSUs 40 using the short range communication or to forward the information to road traffic authorities using a network connection 54. The OBU 40 can of course also receive information on the short range radio or from the network and display or forward that information [0040]-[0042], [0047], [0066]-[0069]).
Regarding claims 2, 9, Nylander teaches the transmission type is a first transmission type indicating that the data of the rich media is transmitted in the first ITS message, the method further comprises obtaining the data of the rich media from the first ITS message ([0040]-[0042]. [0065]-[0069]).
Regarding claims 6, 13, Nylander further teaches the rich media information field further includes content type information indicating a type of content transmitted via the rich media and access type information indicating a type of access technology for transmission or reception of the data of the rich media ([0062]-[0065]).
Regarding claim 7, 14, Nylander further teaches the first ITS message further includes an EAS field providing summary information used to quickly receive the EAS information, and wherein the EAS field includes message type information indicating a type of the EAS information, event type information indicating a type of an event associated with the EAS information, emergency information indicating an emergency of the event, or risk information indicating a risk of the event ([0033], [0040], [0043]).

Allowable Subject Matter
Claims 3-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643